Exhibit 10.3.2




CONAGRA BRANDS, INC.
DIRECTORS' DEFERRED COMPENSATION PLAN
(2018 Restatement)
Conagra Brands, Inc. (the "Company") established and hereby amends and restates
the Conagra Brands, Inc., Directors' Deferred Compensation Plan (the “Plan”) to
have the following terms and conditions, effective as of May 1, 2018, except as
otherwise noted herein.
1. Deferrals. A director may defer all or a portion of his or her fees earned
during a year and subsequent years by filing an approved election with the
Company. Such election must be received by the Company by December 31st of the
prior year and will remain in effect until changed. Any election to change the
director's rate of deferral will be effective with respect to fees earned on and
after the January 1 following receipt of the election by the Company. Any person
elected to the Company's Board of Directors (the “Board”) who is not a director
on the preceding December 31st may, to the extent permitted by Internal Revenue
Code ("Code") Section 409A and the regulations and guidance issued thereunder
(including, but not limited to, the plan aggregation rules under Treasury
Regulation Section 1.409A-1(c)(2)), elect within thirty (30) days after his or
her term begins to defer all or part of his or her fees earned after such
election is received by the Company. Each deferral election shall be irrevocable
on the deadline for making the election. A director who has deferred an amount
under the Plan shall be a "Participant" until such director's interest in the
Plan has been paid in full. All references to the Code or Treasury Regulations
are intended to refer to any successor provision that applies in a manner that
is substantially similar to the intended application of referenced provision.
2. Accounts and Investments.
    2.1    Deferral of Cash Fees and Stock Fees. Deferrals of fees that would
otherwise have been paid in cash ("Cash Fees") shall be credited to the Interest
Bearing Account, unless and until the Company receives an election from the
director to credit future deferrals of Cash Fees to the Conagra Brands Common
Stock Account ("Stock Account") or to any other hypothetical investments
permitted by the Conagra Brands Employee Benefits Investment Committee (the
“Investment Committee”), which shall be credited to the "Other Investments
Account". A Participant's Interest Bearing, Stock and Other Investments Accounts
shall be referred to as the Participant's "Accounts." Such election shall be
subject to any limitations imposed by laws, regulations or the Company.
Deferrals of fees that would otherwise have been paid in Company Stock ("Stock
Fees") shall be credited to the Stock Account.
    2.2    Hypothetical Investments. Amounts credited to the director's Stock
Account shall be a book entry by the Company payable in shares of Conagra Brands
Common Stock as provided in the Plan. If a director has elected to defer Cash
Fees in the form of Conagra Brands Common Stock, a book entry in the amount of
the number of full and fractional shares to be credited to the Stock Account for
each calendar quarter shall be determined based on the closing price of Conagra
Brands Common Stock as reported on the New York Stock Exchange for the trading
day preceding or coincident with the date Cash Fees are paid. Dividend
equivalents on shares shall be credited by book entry to a director's Stock
Account at the time payable to other shareholders in the form of full and
fractional shares of Conagra Brands Common Stock.
The Interest-Bearing Account shall be credited on the first day of each month
with interest on the balance held in the fund for the prior period. The rate of
interest to be credited shall be based on the Federal prime rate of interest at
the end of the previous calendar year, compounded monthly.
The Other Investments Account shall be credited with earnings and losses at the
intervals and in the manner determined by the Investment Committee in its
discretion. All Accounts shall be maintained as an accounting record of the
Company's obligation pursuant to the Plan, and will not represent an interest of
any Participant in any asset. The Plan is unfunded and payable solely from the
general assets of the Company. The Participants shall be unsecured creditors of
the company with respect to their interests in the Plan.
    2.3    Transfers Between Hypothetical Investments. Once per calendar year on
the date or dates permitted by the Company, the director may elect to transfer
all or a portion of the director's Interest-Bearing Account or Other Investments
Account to the director's Stock Account (but not vice versa), subject to any
limitations imposed by laws, regulations or the Company, and such transfer shall
be effective as of the date specified by the Company. All such elections must be
made during the Company's insider trading "windows." The Investment Committee
will determine the rules for transfers between and among the Interest-Bearing
and Other Investments Accounts.
    2.4    Participant Statements. The Company shall, at least annually, make
available to each director participating in the Plan a statement of his or her
total interest in the Plan.
3. Distributions.
    3.1    Active Participant Payment Election. A Participant may, to the extent
permitted by Code Section 409A and the regulations and guidance issued
thereunder (including, but not limited to, the plan aggregation rules under
Treasury Regulation Section 1.409A-1(c)(2)), elect to receive payment of amounts
credited to his or her Accounts, as follows, and the Conagra Brands Employee
Benefits Administrative Committee (the “Administrative Committee”) may permit
Participants to divide their Plan interests into sub-accounts for purposes of
specifying time and form of payment for each sub‑account by the deadline set
forth in the Plan:
    (1)    payment shall be made or commence: (i) during the January that next
follows the Participant's "separation from service" as defined below, (ii)
during January of a calendar year designated by the Participant, or (iii) the
earlier of (i) or (ii); and
    (2)    payment shall be made in: (i) a lump sum, or (ii) annual or
semi-annual installments over a period (up to ten years) timely elected by the
Participant. Annual installments will be paid in January of each year.
Semi-annual installments will be paid in January and July of each year.
    3.2    Election Deadline. Any election of time or form of payment must be
received by the Company by, to the extent permitted by Code Section 409A and the
regulations and guidance issued thereunder (including, but not limited to, the
plan aggregation rules under Treasury Regulation Section 1.409A-1(c)(2)), the
date the director's first election to defer fees under the Plan becomes
irrevocable. An election of time and form of payment shall become irrevocable as
of the deadline for making such election, except as specifically set forth in
the Plan.
    3.3    Payments After an In-Service Distribution. If payment occurs while a
director continues in service, deferrals may continue and the director may make
a new election regarding time and form of payment, which must be received by
December 31 of the year preceding the year during which the in‑service
distribution is to occur. The new election will apply to deferrals made during
and after the year during which the in-service distribution is to occur.
    3.4    Election to Delay Payment. In addition, a Participant may elect to
delay (but not accelerate) payment if the following conditions are met:
    (i)    The new election may not take effect until at least twelve (12)
months after the date on which the election is received by the Company.
    (ii)    The new election must extend the deferral of the payment for a
period of at least five (5) years.
    (iii)    The new election is received by the Company at least twelve (12)
months before the scheduled payment of the deferred amount.
    3.5    Default Time and Form of Payment. If a Participant's election of a
time and form of payment is not permitted or is not timely received, then
payment shall be made in twenty (20) semi‑annual installments (each January and
July) beginning in January of the year after the year during which the
Participant separates from service. The amount of each installment shall be
determined by dividing the sum of the Participant's Accounts that are being
distributed by the number of installments remaining to be paid (including the
installment being determined).
    3.6    Payment Following Death. If the Participant dies prior to the payment
in full of all amounts due him or her under the Plan, the balance of the
Accounts shall be payable to his or her designated beneficiary in a lump sum as
soon as reasonably practical following death, but no later than ninety (90) days
following the Participant's death. The beneficiary designation shall be
revocable and must be made in a manner approved by the Company.
    3.7    Medium of Payment. Payment of the aggregate number of full shares
credited by book entry to a director's Stock Account shall be made in shares of
Common Stock. Payment of fractional shares credited by book entry to a
director’s Stock Account shall be made in cash. Payment of the amount credited
to the Interest-Bearing Account and Other Investments Account shall be made in
cash.
    3.8    Separation from Service. For purposes of the Plan, "separation from
service" means that the director ceases to be a director and it is not
anticipated that the director will thereafter perform services for the Company
or a "related company." For this purpose, services provided as an employee are
disregarded if the Plan is not aggregated with any plan in which the director
participates as an employee pursuant to Treasury Regulation Section
1.409A-1(c)(2)(ii). For purposes of the Plan, "related company" means (i) any
corporation that is a member of a controlled group of corporations (as defined
in Code Section 414(b) that includes that Company); and (ii) any trade or
business (whether or not incorporated) that is under common control (as defined
in Code Section 414(c)) with the Company (for purposes of applying Code
Sections 414(b) and (c), twenty-five percent (25%) is substituted for the eighty
percent (80%) ownership level).
    3.9    Six Month Wait for Specified Employees. Notwithstanding anything in
the Plan to the contrary, if the Participant is a "specified employee" as
defined in Code Section 409A(a)(2)(B)(i) and as determined by Treasury
Regulation Section 1.409A-1(g) as of the date of a "separation from service,"
and if the Participant incurs a "separation from service" at the time he or she
ceases to be a director, then payment of, or the commencement of the payment of,
amounts due pursuant to Participant's "separation from service" will be delayed
for six (6) months following the date of "separation from service," unless the
Participant dies during the delay, in which case payment shall be made to the
beneficiary in accordance with the death benefit provision above. Any delayed
amounts will continue to be invested in accordance with the Plan. Any delayed
amounts will be paid in a lump sum on the first business day following the
six-month delay.
    3.10    De Minimis Cash Out. Notwithstanding anything herein to the
contrary, in the event that the sum of a Participant's Accounts to be paid in a
lump sum or installments is equal to or less than the applicable dollar amount
under Code Section 402(g)(1)(B) ($18,500 for 2018), the Company may, in its sole
discretion, pay the Participant's Accounts to the Participant in a single lump
sum on the earlier of thirty (30) days after the date the Participant separates
from service or the earliest date deferred amounts are scheduled to be paid,
regardless of any existing election on the part of the Participant regarding
time and form of payment, and provided that such payment represents the
Participant's entire interest in the Plan and all other deferred compensation
arrangements that are aggregated with the Plan under Treasury Regulation
Section 1.409A-1(c)(2). The applicable dollar amount under Code Section
402(g)(1)(B) shall be the amount in effect for the calendar year during which
payment pursuant to this paragraph may be made. The determination of whether the
sum of the Accounts is equal to or less than the Code Section 402(g)(1)(B)
amount is to be made on the earlier of the date the Participant separates from
service or the earliest date on which payment of a deferred amount is scheduled
to be paid.
    3.11    Unforeseeable Emergency Payment. A Participant may request that the
Administrative Committee accelerate payment due to the occurrence of an
"unforeseeable emergency" as defined, and to the extent permitted, by Treasury
Regulation Section 1.409A-3(i)(3).
    3.12    Grace Period. A payment that is made during the Participant's
taxable year that includes the month payment is due shall be treated as having
been paid during such month. The     applicable dollar amount under Code Section
402(g)(1)(B) shall be the amount in effect for the calendar year during which
payment pursuant to this paragraph may be made. The determination of whether the
sum of the Accounts is equal to or less than the Code Section 402(g)(1)(B)
amount is to be made on the earlier of the date the Participant ceases to be a
director or the earliest date on which payment of a deferred amount is scheduled
to be paid.
    4. Administration. The Administrative Committee shall be the Plan
administrator and shall have full and exclusive power to administer and
interpret the Plan in all of its details. For this purpose, the Administrative
Committee's powers will include, but will not be limited to, the following
authority, in addition to all other powers provided by the Plan:
    (i)    to make and enforce such rules and regulations as the Administrative
Committee deems necessary or proper for the efficient administration of the
Plan;
    (ii)    to interpret the Plan, the Administrative Committee's
interpretations thereof in good faith to be final, conclusive and binding on all
persons claiming benefits under the Plan;
    (iii)    to decide all questions concerning the Plan and the eligibility of
any person to participate in the Plan and to receive benefits provided under the
Plan;
    (iv)    to approve and authorize the payment of benefits;
    (v)    to appoint such agents, counsel, accountants and consultants as may
be required to assist in administering the Plan; and
    (vi)    to allocate and delegate the Administrative Committee's fiduciary
responsibilities under the Plan and to designate other person to carry out any
of the Administrative Committee's fiduciary responsibilities under the Plan, any
such allocation, delegation or designation to be in accordance with Section 405
of the Employee Retirement Income Security Act.
No Administrative Committee member shall be involved in a decision that only
affects that member's benefit under the Plan, if any. The Administrative
Committee may delegate any of its powers to any number of other persons.
Administrative Committee determinations (or those of the Administrative
Committee's delegate or agent) may be memorialized and reflected in
communications and forms provided to Participants in lieu of Administrative
Committee meeting minutes.
5. Rabbi Trust. The Company, by action of the Human Resources Committee of the
Board (the “HR Committee”), may establish one or more "rabbi" trusts.
Notwithstanding any other provisions of the Plan, the existence of any trust, or
any authority granted by the Company to a Participant to change the investment
of any rabbi trust or Company assets, the Plan shall be unfunded and the
Participants in the Plan shall be no more than general, unsecured creditors of
the Company with regard to benefits payable pursuant to the Plan. Any such
trust(s) shall be subject to all the provisions of the Plan, shall be property
of the Company until distributed, and shall be subject to the Company's general,
unsecured creditors and judgment creditors. Any such trust(s) shall not be
deemed to be collateral security for fulfilling any obligation of the Company to
the Participants. Except to the extent otherwise determined or directed by the
Board or HR Committee, the Company's policy related to deposits and withdrawals
from any trust(s), and the terms of any trust(s), shall be determined by the
Investment Committee.
6. Amendment and Termination. The Plan may be amended, suspended, terminated or
modified by the Board at any time provided that such amendment, modification,
suspension or termination shall not affect the obligation or schedule of the
Company to pay to the Participants the amounts accrued or credited to said
Accounts up to December 31st of the year in which said action is taken
concerning the Plan by the Board and does not cause the Plan to violate Code
Section 409A. Notwithstanding the preceding sentence, the Board delegated
authority to the HR Committee, or a subcommittee thereof comprised of at least
two members of the HR Committee, to consider and approve administrative and Code
Section 409A required modifications to the Plan.
7. Notices. Unless notified to the contrary, all notices under the Plan shall be
sent in writing to the Company by mailing to the "Office of the Secretary",
Conagra Brands, Inc., 222 Merchandise Mart Plaza, Suite 1300, Chicago, Illinois
60654. All notices to the Participants shall be sent to the address that is
their record addresses for notices as directors of the Company unless a
Participant, by written notice, otherwise directs.
8. Code Section 409A Compliance. To the extent provisions of the Plan do not
comply with Code Section 409A, the non-compliant provisions shall be interpreted
and applied in the manner that complies with Code Section 409A and implements
the intent of the Plan as closely as possible. By participating in the Plan,
each Participant automatically releases the Company, its employees, the Board
and each member of the Board (the "Released Properties") from any liability due
to, and the Released Parties shall not in any way be liable for, any failure to
follow the requirements of Code Section 409A or any guidance or regulations
thereunder, unless such failure was the result of an action or failure to act
that was undertaken by the Company in bad faith.
IN WITNESS WHEREOF, the Company has caused this amended and restated Plan to be
executed on its behalf, by its officer duly authorized, this _____ day of
________________, 2018.


CONAGRA BRANDS, INC.




By: /s/ Ryan Egan    
Vice President of Human Resources














